


Exhibit 10.58

 

Letter Agreement dated February 6, 2008 Amending the Internet Start Date among
Hoop Retail Stores, LLC, Hoop Canada, Inc. and TDS Franchising, LLC.

 

HOOP RETAIL STORES, LLC

 

 

February 6, 2008

 

TDS Franchising, LLC

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention:

Mr. Stephen M. Finney

 

Senior Vice President

 

Re: Disney Store License and Conduct of Business Agreement

 

Ladies and Gentlemen:

 

This will confirm our discussions regarding certain provisions of the License
and Conduct of Business Agreement dated as of November 21, 2004 (as amended to
date (including letter agreement amendments), the “License Agreement”) by and
among TDS Franchising, LLC (“TDSF”), Hoop Retail Stores, LLC, successor to The
Disney Store, LLC (“Hoop USA”), and Hoop Canada, Inc., successor to The Disney
Store (Canada) Ltd. (“Hoop Canada” and, together with Hoop USA, “Licensee”).
Capitalized terms used in this letter without definition have the respective
meanings assigned to such terms in the License Agreement.

 

The License Agreement as currently in effect establishes an “Internet Start
Date” corresponding to a date mutually agreed upon by the parties, but in any
event not later than January 31, 2008. Pursuant to the terms of the License
Agreement, Licensee was to have launched an Internet Store not later than such
Internet Start Date.

 

Prior to April 1, 2007, TDSF and Licensee determined that, in lieu of an
Internet Store as contemplated by the License Agreement, it would be beneficial
for the parties to implement an alternative arrangement under which the proposed
Internet Store would occupy a portion of the website owned and operated by
certain of TDSF’s Affiliates and located at www.disneyshopping.com. This
alternative arrangement was tentatively instituted in July 2007, subject to and
contingent upon the parties’ preparation and execution of a definitive agreement
pertaining thereto. In furtherance thereof, the parties have exchanged drafts of
a definitive “Internet Store Amendment” that would modify the provisions of the
License Agreement to give effect to this alternative arrangement. To allow
sufficient time to try to complete this definitive agreement, the parties hereby
agree that the “Internet Start Date” as defined in the License Agreement is
hereby changed to be April 6, 2008; provided, however, that for purposes of
Section 7.1.1(II) of the License Agreement, the Internet Start Date shall remain
October 1, 2005.

 

915 SECAUCUS ROAD SECAUCUS, NEW JERSEY 07094        201-558-2400

 

--------------------------------------------------------------------------------


 

Except as specifically provided herein, all other terms and conditions of the
License Agreement shall not be modified, changed or amended in any manner and
shall remain in full force and effect.

 

Please confirm your agreement with the matters set forth herein by executing a
copy of this letter where indicated below and returning it to us, whereupon this
letter will be deemed a binding amendment to the License Agreement.

 

 

Very truly yours,

 

 

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

By:

/s/ Patricia Gray

 

Name:

Patricia Gray

 

Title:

Senior V.P., General Counsel Secretary

 

 

 

HOOP CANADA, INC

 

 

 

By:

/s/ Patricia Gray

 

Name:

Patricia Gray

 

Title:

Senior V.P., General Counsel Secretary

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

TDS FRANCHISING, LLC

 

 

 

By: 

/s/ James M Kapenstein

 

 

Name: 

James M Kapenstein

 

 

Title: 

Vice President

 

 

 

2

--------------------------------------------------------------------------------
